PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/418,317
Filing Date: 27 Jan 2017
Appellant(s): Starry, Inc.



__________________
Houston, Joseph
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/27/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/22/2021 from which the appeal is taken is being maintained by the examiner .

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 4-5, 18-25 and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 4-5, 18-25 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 18-22, 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130230325 A1) in view of McPartlin (US 20140002187 A1) and Marin (US 20020003808 A1).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of McPartlin and Marin as applied to claim 1 above, and further in view of Martin (US 8948239 B1).
Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of McPartlin and Marin as applied to claim 1 above, and further in view of Aljadeff (US 20080037512 A1).
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of McPartlin and Marin as applied to claim 1 above, and further in view of Parsa (US 20070263856 A1).

(2) Response to Argument

Introduction: there are five, related, United States applications, having the same provisional application, 62287605: 

1) Application Number 15418256: Appeal Docketing Notice mailed 06/24/2022. Appeal 2022-003675. This judicial or administrative proceeding could affect, or be affected by, the Board proceeding. 37 C.F.R. § 41.8. For example, another docketed appeal in a related application may have the potential to affect, or be affected by, the Board proceeding.

2) Application Number 15418291: Appeal Docketing Notice mailed 04/29/2021. Appeal 2021-003307. 
This judicial or administrative proceeding could affect the Board proceeding. 37 C.F.R. § 41.8. For example, another docketed appeal in a related application may have the potential to affect the Board proceeding. 
Patent Board Decision - Examiner Affirmed mailed 07/15/2022. 
The base reference, for this instant appeal, had been utilized, in this case. 
In part, the Patent Board Decision, in page 16, last three lines - page 18, first four lines, stated:
Appellant argues that, although Chow teaches optical network units (ONUs) having various electrical circuitries for frequency conversions, it does not teach that the antennas in these ONUs are configured for communicating high frequency signals with any aggregation nodes.
However, ONUs are analogous to the aggregation nodes (which are interpreted to be base station like devices), and the subscriber units are analogous to the subscriber module with the indoor and outdoor portion. Chow discloses the subscriber module (subscriber node comprising the indoor and outdoor unit) includes a MM-wave transceiver such as a 60 GHz transceiver including a frequency up-converter and a frequency down-converter to convert uplink and downlink signals between the in-home network devices (i.e. subscriber terminals) and the ONU (the aggregation Node).
Figure 3 of Chow depicts in-home network router 38 that communicates with transceiver 36 through interface 41. See Chow para 37. This circuitry is described as subscriber hardware 34, and subscriber units 13 can be located within a user’s home (Chow para 32; Figure 1).
Further, subscriber units 13 are shown to communicate with, at least, ONUs 18 through a wireless link 32. An ONU is the first device with which the subscriber node communicates from a user’s home, which is analogous to a base station.

3) Application Number 15418317: this instant appeal. Appeal Brief filed 04/27/2022.
This judicial or administrative proceeding could affect, or be affected by, the Board proceeding. 37 C.F.R. § 41.8. For example, another docketed appeal in a related application may have the potential to affect, or be affected by, the Board proceeding.

4) Application Number 15418278: Issue Fee Payment filed 06/10/2020. 
The applicant had amended the claims, placing the disclosed invention into the independent claims. The applicant had not argued that, the phase array antennas, of the invention, are not prior art. In addition, the office action had stated, on page 2, of the Notice of Allowance, mailed 04/06/2020, under the heading “Reason for Allowance”, lines 3-4: prior art Fujita at Fig. 1: elements 10 and 20; paragraph [0045], shows and discloses transmit phased array antenna and receive phased array antenna.
The case history of this application may have the potential to affect the Board proceeding.

5) Application Number 15418303: Examiner's Answer to Appeal Brief mailed 05/31/2022.
This judicial or administrative proceeding could affect, or be affected by, the Board proceeding. 37 C.F.R. § 41.8. For example, another docketed appeal in a related application may have the potential to affect, or be affected by, the Board proceeding.

6) There is also PCT/US17/15323: the feedback provided in International applications, available in Global Dossier, provide the rejections, of the claims, by their respective offices.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Item 3 states: Resolving the level of ordinary skill in the pertinent art. Much of what is attributed to secondary references, would be what a skilled artisan would have the knowledge of. Therefore, if further fact finding determines that, the claimed invention, would have been obvious, over the base reference only, or fewer references, this would not constitute new grounds of rejection, since the art and how it is applied, remains the same. 
 Item 4 states: Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The invention’s disclosure, on page 5 of the specification, regarding the engineering drawings, states:
FIGS. 10A-10B are perspective views showing exemplary patch antenna arrays for the EHF module of the endpoint node;
FIG. 11A shows another example of a patch antenna array for the EHF module of the endpoint node;
FIG. 11B is a cross-sectional view of a patch antenna for the EHF module;
FIGS. 12A-12B show different feeding techniques for the patch antenna arrays at the endpoint node;
FIG. 13 shows a combined feeding technique for the patch antenna arrays at the endpoint node;
FIGS. 14A-14B are schematic drawings illustrating techniques for coupling patch antenna arrays at the multiple dwelling unit endpoint node.
These patch antenna arrays are the same technology that, the base reference utilizes.
Invention’s specification, page 13: [0082] FIG. 3B is a diagram of the enclosure mechanical arrangement of an exemplary MDN. The MDN includes similar components to the subscriber node 104. In particular, FIG. 3B depicts an EHF module 310 for the MDNa-1 with a number of patch array antennas 320 for high frequency communication with the aggregation node 102. These antennas are not actively steered, but a couple of separate patch array antennas are connected in parallel to increase gain, in this specific embodiment. In other embodiments, however, mechanically or electrically steered antennas are used.
As seen above, the invention utilizes mechanically or electrically steered antennas, interchangeably.
The base reference utilizes mechanically steered antennas. 
The invention explains, specification, page 16: [0094] The EHF module 426 performs frequency conversions between WiFi/IF frequencies and high frequencies and communicates with the aggregation node 102 at the high frequencies. An optional motor unit 428 is used to rotate the EHF module 426 so that patch array antennas associated with the EHF module 426 can be aligned for communicating with the aggregation node 102. Specifically, the motor unit 428 rotates the EHF module 426 around the vertical axis or in an azimuth direction and further tips the EHF module 426 around a horizontal axis or in the elevation direction. This movement allows the patch array antennas of the EHF module 426 to be pointed at the phased array antenna system 103 of the aggregation node 102.
As seen above, the invention utilizes both patch array antennas and phased array antenna system, together. The reason is that, the Electro-Magnetic EM wave that, leaves either array antennas, can be received by the other. 
The invention explains, specification, page 25: [0155] FIG. 10A shows a first embodiment. Here, two 16×16 dual polarized serially fed patch array antennas 1010, 1012, on respective circuit boards, are placed side by side. The antenna module 810 also includes the GPS antenna 950.
As seen above patch array antennas have individual elements, and in the example provided by the invention, 16 elements × elements 16 are utilized. 
The invention explains, specification, page 8: [0062] Each endpoint node 104 communicates with the aggregation node 102 by means of an electronic assembly or system that provides a wireless ISP (internet service provider) handoff at the premises where the endpoint node 104 is installed. The endpoint node 104 is a residential or business fixed wireless endpoint that communicates with the aggregation node 102 via high frequency network (i.e., using high frequency communication links/radios). In some embodiments, the high frequency network operates between 10 and 300 GHz, or more commonly between about 20 and 60 GHz.
As seen above, the high frequency network operates between 10 and 300 GHz, or more commonly between about 20 and 60 GHz.
The base reference also utilizes the 60 GHz band.
The invention explains, specification, pages 29 and 34: [0182] Considering the transmission side/path, data to be transmitted (e.g., data from a fiber coaxial backhaul) is provided to two 4-port mu-MIMO WiFi chipsets 1810a, 1810b. These chipsets are implemented on a modem board at the SH modem block 1702. [0205] 5) ETH Switch 1912 is coupled to fiber optic or copper networking cables via small form factor pluggable transceivers (SPF).
The base reference also utilizes fiber backhaul and fiber optic.
The invention utilizes WiFi both at the transmitter and the receiver. This is also the case in the base reference: [0051] In an exemplary embodiment, the ONU 18 may further include a WiFi component. [0037] Once signals reach the in-home network router 38, the signals may be retransmitted wirelessly such as through a WIFI.
Fig. 1A of the invention, summarizes the inventive concept:

    PNG
    media_image2.png
    647
    784
    media_image2.png
    Greyscale

The base reference, Chow, teaches:

    PNG
    media_image3.png
    453
    600
    media_image3.png
    Greyscale

The only difference is that, in Chow, the elements 20(1), 20(2), …, 20(n) would need to be collocated. This is the only modification that is needed, to have the architecture of the prior art, match the invention.
Chow teaches [0032] The subscriber units 13(1)-13(N) may be residential houses, multi-dwelling units, commercial properties, or the like. [0033] the antennas 20 may be associated with utility poles or other existing utility structures as desired. [0034] 60 GHz band can be used for unlicensed short range, 1.7 km, data links. [0041] antenna 20 may be a patch antenna array. [0042] antenna 20 may be a beam forming or beam steering antenna. Auto-alignment algorithms may be implemented in a Digital Signal Processing DSP module, e.g., DSP 56, or an integrated DSP sub-module. [0045] average length of wireless link 32 will be approximately twenty meters or less, a viable signal may be sent at distances of over one hundred meters. Claim 7, beam steering circuitry configured to direct transmitted EHF downlink signals to an antenna at the proximate subscriber unit.
As seen above, in [0032] The subscriber units 13(1)-13(N) may be multi-dwelling units. In this case, the elements 20(1), 20(2), …, 20(n) would need to be collocated. Since the multi-dwelling units, would be in a single building. Furthermore, in [0033] the antennas 20 may be associated with utility poles or other existing utility structures. Therefore, all antennas would be collocated, on a utility pole or other existing utility structure, associated with the single building. In [0041], antenna 20 may be a patch antenna array; which is the same as, an embodiment of, the invention. In [0042], antenna 20 may be a beam forming or beam steering antenna. Auto-alignment algorithms may be implemented in a DSP module, e.g., DSP 56, or an integrated DSP sub-module; this teaching hints at electronic beam forming or beam steering, since a Digital Signal Processing DSP module, is being utilized. In [0045], average length of wireless link 32 will be approximately twenty meters or less, a viable signal may be sent at distances of over one hundred meters; which is the same range as the invention. In Claim 7, beam steering circuitry configured to direct transmitted EHF downlink signals to an antenna at the proximate subscriber unit; which explicitly utilizes beam steering circuitry; which is associated with electronic steering.
As seen above, the base reference, matches all of the concepts, of the disclosed invention. 

Appellant’s arguments: 

A. Claim 1 is supported by the drawings (see pages 4-5)
Summary of the appellant’s remarks:
The drawings were objected to for not showing every feature of claim 1, namely, “a metal chassis in which the antenna printed circuit board is secured to one side of the metal chassis and the extremely high frequency printed circuit board is attached to the other side of the metal chassis, and a metal heat sink, wherein the extremely high frequency printed circuit
board is located between the metal chassis and the metal heat sink.”
The above features are shown in Fig. 8B, which is an extremely high frequency (EHF) module. Antenna printed circuit board (PCB) 810, central chassis aluminum 811, EHF PCB 812 and heat sink 816 are shown in Fig. 8B. The central aluminum chassis 811 is a metal chassis. Fig. 8B shows the EHF PCB 812 located between the central chassis 811 and heat sink 816 (this is true despite the presence of a back plate aluminum 814 between EHF PCB 812 and heat sink 816).
Response to: A. Claim 1 is supported by the drawings
	The legal record shows that, the appellant has not filed a petition regarding this objection.
	Fig. 8B shows a cover 806, (specification states: Cover 806 that is transparent to the high frequencies), Waveguide Backshort, Top 808, Antenna PCB 810, Central Chassis Aluminum 811, EHF PCB 812, 818 Bottom Aluminum, Back Plate Aluminum 814, Heat Sink 816; the engineering drawings also shows screws for assembling the device. 
	If the appellant is mapping the feature “metal chassis” to “Central Chassis Aluminum 811”. This mapping would not be correct, since “metal” is the genus and “Aluminum” is the species. Secondly, if the appellant had meant to state “Central Chassis Aluminum”, this feature would have needed to be positively recited. A “chassis” would also have a broader definition than a “Central Chassis”. E.g. a “chassis” may be properly mapped to “Back Plate Aluminum 814”. 
	 As displayed, Fig. 8B shows, “EHF PCB 812” is enclosed within an Aluminum enclosure (elements 811 and 814).
	Furthermore, nowhere in the disclosure it states a “metal heat sink”; there is only one mention of a “Heat Sink 816”. 
“The extremely high frequency printed circuit board is located between the metal chassis and the metal heat sink”, is not correct.
The “EHF PCB 812” is enclosed within an Aluminum enclosure (elements 811 and 814), and the “Heat Sink 816” is attached to the outside of this Aluminum enclosure (element 814).
To a person having ordinary skill in the art the “chassis” is the housing of the electronics, namely, the Aluminum enclosure (elements 811 and 814). 
The “Central Chassis Aluminum 811” is only a portion of a “chassis”. 

B. Claims 1, 4-5, 18-25 and 28-32 are patentable under 35 U.S.C. 112(a) (see pages 5-6)
Summary of the appellant’s remarks:
Claims were rejected for containing subject matter not described in the specification.
The features in claims 1 and 29-32 are described and illustrated in the following paragraphs and figures of the original specification:
Claim 1: paragraphs [0007]-[0008] (node, high frequency communication module, local wireless module), [0074]-[0075] (subscriber node, local wireless module), [0080]-0083] (802.11ac chipset), [0109]-[0125] (list of components in EHF module 220, including antenna PCB 810, central chassis aluminum 811, EHF PCB 812 and heat sink 816); Figs. 1A, 2A, 2C, 4A and 8A-B.
Claim 29: paragraphs [0075] (radome 224 protects EHF module 220), [0110]-
[0121] (list of components in EHF module inside radome); Figs. 2C and 8B.
Claim 30: paragraphs [0110] (transmission power detectors), [0131], [0138]-[0139] (track and hold power detectors 918, MCU 980 measures transmit power via power detectors 918 power), [0144]-[0145] (power measurement information used for automatic level control), and Figs. 4A, 9A-B.
Claim 31: paragraphs [0126], [0138], [0144]-[0145] and Fig. 9A (temperature sensor 920, MCU 980, temperature information used for automatic level control).
Claim 32: paragraphs [0126]-[0127] (phase locked oscillator PLO or synthesizer RFLO), [0134] (GPS antenna 950 and GPS amplifier 970); [0010], [0136]-[0137], [0147], [0149]-[0150] (phase locked oscillator or synthesizer to create local oscillator signal used for upconverting WiFi signals in a spectral band of 10GHz-300GHz and downconverting high frequency signals to the WiFi signals received by 802.11 chipset), and Figs. 9A-B.
Response to: B. Claims 1, 4-5, 18-25 and 28-32 are patentable under 35 U.S.C. 112(a)
	Claim 1: As discussed in section A, above, the appellant does not have support for “metal chassis” and “metal heat sink”. 
Furthermore, “the extremely high frequency printed circuit board is located between the metal chassis and the metal heat sink”, is not correct.
The “EHF PCB 812” is enclosed within an Aluminum enclosure (elements 811 and 814), and the “Heat Sink 816” is attached to the outside of this Aluminum enclosure (element 814).
To a person having ordinary skill in the art the “chassis” is the housing of the electronics, namely, the Aluminum enclosure (elements 811 and 814). 
The “Central Chassis Aluminum 811” is only a portion of a “chassis”.
Therefore, the appellant does not have support for this feature, either. 
For the remainder of the features, the appellant is requested to indicate whether the “antenna printed circuit board” is the same as what is disclosed, by the base reference, to communicate, e.g., 60 GHz signals. Otherwise there is not sufficient detail on how a “printed circuit board” would act like an “antenna”. 
In addition, the appellant is requested to indicate whether the “extremely high frequency printed circuit board” is the same as what is disclosed, by the base reference, to generate, e.g., 60 GHz signals. Otherwise there is not sufficient detail on how “extremely” is defined. 
	Claim 29: 
	As discussed in section A, above, the appellant does not have support for “metal chassis”. 
	The issues identified, in the parent claim, are also present, in this claim, e.g.: the appellant has indicated, paragraph [0075] (radome 224 protects EHF module 220). Paragraph [0075], lines 1-3, states: The ODU 202 includes an extremely high frequency (EHF) communication module 220 (referred to hereinafter as an EHF module 220) that has one or more integrated patch array antennas with transceivers. 
The appellant is requested to indicate whether the “antenna printed circuit board” is the same as, patch array antennas with transceivers, disclosed, by the base reference, to communicate, e.g., 60 GHz signals. Otherwise there is not sufficient detail on how a “printed circuit board” would act like an “antenna”. 
Claim 30:
Paragraph [0145], fourth line, states: diplexer module 402 to implement the automatic level control. 
Therefore, it is the diplexer and not the microcontroller that, implements the automatic level control.
	Furthermore, the issues identified, in the parent claim, would be applicable to the corresponding features, in this claim, as well. 
	Claim 31:
	Paragraph [0145], fourth line, states: diplexer module 402 to implement the automatic level control. 
Therefore, it is the diplexer and not the microcontroller that, implements the automatic level control.
	Furthermore, the issues identified, in the parent claim, would be applicable to the corresponding features, in this claim, as well. 
	Claim 32:
	Paragraph [0010] states: the subscriber node communicates with the one or more aggregation nodes in a spectral band of 10 GHz to 300 GHz, or more specifically in a spectral band of 30 GHz to 60 GHz.
	The claim language, three to four lines, from the bottom of the claim, states: “upconverting the WiFi signals to the high frequency signals in a spectral band of 10 GHz to 300 GHz”. 
	The appellant is requested to indicate whether the, upconverting the signals to the high frequency signals in a spectral band of 10 GHz to 300 GHz, is equivalent to, what is disclosed, by the base reference, to communicate, e.g., 60 GHz signals. Otherwise there is not sufficient detail on how the entire “spectral band of 10 GHz to 300 GHz” is being upconverted to. 

C. Claims 1, 4-5, 18-25 and 28-32 are patentable under 35 U.S.C. 112(b) (see pages 6-7)
Summary of the appellant’s remarks:
Claims were rejected under 35 USC 112(b) as being indefinite: “antenna printed circuit board”, “extremely high frequency printed circuit board” and “a metal chassis”.
The term “antenna printed circuit board” refers to a printed circuit board with components functioning as an antenna. This is shown in paragraph [0115] and Fig. 8B as antenna PCB 810. Paragraphs [0151]-[0154] and Figs. 10A-B also describe patch antenna array modules 810, with antennas 1010, 1012 being provided on respective circuit boards.
The term “extremely high frequency printed circuit board” refers to a printed circuit board containing the active circuitry used in the EHF module 220, with some components illustrated in Figs. 9A-B, and described in paragraphs [0110]-[0121] and [0126]-[0150]. It is also listed in paragraph [0117] and Fig. 8B as EHF PCB 812.
Features of “a metal chassis in which the antenna printed circuit board is secured to one side of the metal chassis and the extremely high frequency printed circuit board is attached to the other side of the metal chassis, and a metal heat sink, wherein the extremely high frequency printed circuit board is located between the metal chassis and the metal heat sink” are described in paragraphs [0110]-[0121] and Fig. 8B, showing the antenna PCB 810 attached to one side of the central chassis aluminum 811, and EHF PCB 812 attached to the other side, with the EHF PCB 812 located between the central chassis 811 and heat sink 816.
Response to: C. Claims 1, 4-5, 18-25 and 28-32 are patentable under 35 U.S.C. 112(b)
	The responses to sections A and B are applicable to this section, as well. 
	Regarding the term “antenna printed circuit board”: The appellant states: Paragraphs [0151]-[0154] and Figs. 10A-B also describe patch antenna array modules 810, with antennas 1010, 1012 being provided on respective circuit boards. 
The appellant is requested to indicate whether the “antenna printed circuit board” is the same as, or equivalent to, the patch array antennas, disclosed, by the base reference, to communicate, e.g., 60 GHz signals. Otherwise there is not sufficient detail on how a “printed circuit board” would act like an “antenna”.
Regarding the term “extremely high frequency printed circuit board”:
The appellant is requested to indicate whether the “extremely high frequency printed circuit board” is the same as, or equivalent to, what is disclosed, by the base reference, to generate, e.g., 60 GHz signals. Otherwise the feature “extremely” would not be defined.
Regarding the feature “a metal chassis in which the antenna printed circuit board is secured to one side of the metal chassis and the extremely high frequency printed circuit board is attached to the other side of the metal chassis, and a metal heat sink, wherein the extremely high frequency printed circuit board is located between the metal chassis and the metal heat sink”: When interpreted in light of the specification and drawings, the antenna is connected via screws to one side of an aluminum chassis, the printed circuit board is housed within the aluminum chassis, attached via screws, and the heat sink is connected via screws to the other side of the aluminum chassis. 
Therefore, when a skilled artisan, interprets this feature, in light of the disclosure, the metes and bounds of the claim would not be definite. 
Furthermore, the only example of a chassis, refers to an aluminum chassis, and the definition of metal is much broader.
In addition, the disclosure does not specify, which material the heat sink is constructed from. 

D. Claims 1, 4-5, 18-22, 24 and 28-29 are patentable under 35 U.S.C. 103 over Chow in view of McPartlin and Marin (see pages 7-10)
Summary of the appellant’s remarks:
Disagrees: Chow’s paragraphs [0037], [0052], Figs. 3, 5 and 14 teaching various features of claim 1.
Agrees: Chow does not teach the 802.11 chipset, metal chassis and metal heat sink. 
Disagrees: McPartlin’s paragraph [0037] teaching the 802.11 chipset, and Marin’s paragraph [0042] and Figs. 9-10 teaching printed circuit board and metal heat sink, as well as their respective positions relative to the metal chassis.
Chow does not teach other features.
Chow teaches Fig. 3 is a schematic block diagram of an optical network unit and subscriber unit hardware, para. [0018]. In a schematic block diagram, the blocks in Fig. 3 represent functional relationships among the components. Fig. 3 does not show structural features, and does not teach positional relationships or mechanical attachments of components such as chassis and circuit boards.
Chow’s paragraph [0037] and Fig. 3 do not teach: chassis with antenna printed circuit board (PCB) secured to one side and an extremely high frequency (EHF) PCB attached to the other side of the chassis, or EHF PCB located between the chassis and other components, in the absence of the heat sink.
There is mention of a PCB in Chow, para. [0052] teaches: the elements within the ONU 18 or subscriber hardware 34 may be a circuit or circuits included in an electronic board card, such as a printed circuit board (PCB) as an example, a server, a personal computer, a desktop computer, a laptop computer, a personal digital assistant (PDA), a computing pad, a mobile device, or any other device, and may represent, for example, a server or a user's computer.
Chow does not teach: where a PCB is located with respect to other structural or electronic components, in the subscriber hardware 34.
Chow does not teach these features in claim 1: a metal chassis in which the antenna printed circuit board is secured to one side of the metal chassis and the extremely high frequency printed circuit board is attached to the other side of the metal chassis, and a metal heat sink, wherein the extremely high frequency printed circuit board is located between the metal chassis and the metal heat sink.
Disagrees: the references teach the features that have been attributed to them. Any variations would fall within an obviousness envelope, of what is disclosed by the references. There are only finite number of ways, to arrange the electronic components in an electronic device and system; there are only a finite number of solutions; it is obvious to try them all.
Chow’s Fig. 3 does not teach the features involving positional relationships between the chassis or other components such as a heat sink, as recited in claim 1.
Disagrees: it is obvious to try all different arrangements of electronic components. 
The components and features, chassis, heat sink, and positional relationship among the chassis, heat sink and other electronic components, are missing in Chow’s Fig. 3.
Chow’s Fig. 3 does not teach a chassis, a heat sink, or their positional relationships relative to other components such as EHF PCB or antenna PCB.
Disagrees: any arrangements of these components would have been obvious to try. 
It is unclear what the concept of an obviousness envelope is. 
Response to: D. Claims 1, 4-5, 18-22, 24 and 28-29 are patentable under 35 U.S.C. 103 over Chow in view of McPartlin and Marin
	The claims are indefinite, they do not have the proper written description, and they do not match the invention’s drawings.
	To advance the case, the disclosure is utilized.
	As discussed, in the previous sections, when interpreted in light of the specification and drawings, the antenna is connected via screws to one side of an aluminum chassis, the printed circuit board is housed within the aluminum chassis, attached via screws, and the heat sink is connected via screws to the other side of the aluminum chassis.
	Hence, the above describes the structural features, and the positional relationships and mechanical attachments of components such as chassis and circuit boards. The positional relationships is a circuit board housed within an enclosure, chassis; on one side of the chassis, an antenna is attached, and on the other side of the chassis, a heat sink is attached, all of these components are held together by several screws, and the drawing shows a waveguide connecting the circuit to the antenna. The mechanical attachments of components is a set of screws. 
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the reference Chow individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of Chow in view of McPartlin and Marin references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The appellant states: Chow, para. [0052] teaches: the elements within the ONU 18 or subscriber hardware 34 may be a circuit or circuits included in an electronic board card, such as a printed circuit board (PCB) as an example, a server, a personal computer, a desktop computer, a laptop computer, a personal digital assistant (PDA), a computing pad, a mobile device, or any other device, and may represent, for example, a server or a user's computer.
Hence, at least, the base references discloses circuit or circuits included in an electronic board card, such as a printed circuit board (PCB) as an example, a server, a personal computer, a desktop computer, a laptop computer, a personal digital assistant (PDA), a computing pad, a mobile device. 
A desktop computer has an enclosure, a chassis, and the electronic board cards, such as a printed circuit board PCB, would be enclosed with the desktop computer, and attached to the chassis, by various means, e.g., as one known solution, screws. 
In addition to figure 3, of Chow, showing all of the components, of the claims; figure 5 shows the antenna connected to the circuit board, enclosed within an enclosure, a chassis. Also, in figure 1, ONU element 18(n), has an antenna 20(n), attached to the outside of the enclosure, chassis, of the ONU element 18(n).
Hence, the above describes the structural features, and the positional relationships and mechanical attachments of components such as chassis and circuit boards.
The combination of Chow with McPartlin and Marin, render the disclosed invention, obvious. 
Furthermore, enclosure of a server, a personal computer, a desktop computer, is expected to be metal. This would fall within the level of ordinary skill in the art.
As far as the concept of a heat sink, electronic board cards, such as a printed circuit board PCB, when operating, would produce heat. Providing air flow, to remove the heat, e.g. in a desktop computer, would fall within the level of ordinary skill in the art.
The concept of an obviousness envelope is: what would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention (AIA ), given the prior art, after performing the Graham versus Deere analysis. 

D. No Motivation to Combine Chow and McPartlin (see pages 10-11)
Summary of the appellant’s remarks:
 Disagrees: McPartlin’s paragraph [0037] teaching the 802.11 radio chipset, and that, it would have been obvious to combine McPartlin with Chow to extend Chow’s WiFi technology to 802.11 chipsets, with a motivation being to use the latest available WiFi technologies.
Using the latest available technologies is not a logical or proper approach.
Chow teaches optical network units (ONUs) for high bandwidth connectivity in a fiber optic network, in which a subscriber module includes an ONU (street node), wireless link and subscriber hardware, Abstract, para. [0037] and Fig. 3. Each ONU is coupled to a central office of a fiber network via a fiber cable, and to one subscriber unit via a wireless link at an extremely high frequency (EHF), which avoids a need to bury cable on the property of the subscriber, Abstract, para. [0031] and Figs. 1-2. Optical-electrical converter, frequency conversion circuits and wireless transceiver are provided in the ONU, para. [0038]-[0039].
McPartlin teaches a method of producing RF front-end modules with integrated functional components, which may be used in 802.11ac-compliant devices. Front-end module components are integrated on a single die or chip based on SiGe BiCMOS technology platform, Abstract, para. [0006].
Using the latest WiFi technology is not a sufficient motivation to modify Chow’s existing systems in the field, because many other factors such as costs, ease of operation, service needs, market demands, will have to be considered with various trade-offs.
In Chow’s fiber-optics network, the wireless links between ONUs and respective subscriber units are used to avoid burying fiber-optic cables on subscribers’ properties. There is not a demand for these individual wireless links, since direct optical fiber connections to subscriber premises are common, and offer better signal quality. In rural regions with only a limited number of subscribers, the cost involved works against modifying functioning systems such as Chow’s. Given the limited purpose in Chow for wireless links, using the latest WiFi technologies is not a motivation for modifying Chow’s system.
McPartlin combined with Chow, does not result in all the features of claim 1, because other features recited in claim 1 are not taught in Chow.
Response to: D. No Motivation to Combine Chow and McPartlin
	The invention also utilizes fiber-optic networks, and operates the same as the base reference. Hence, the remarks that, the appellant is providing regarding the base reference, is also applicable to the invention.  
	WiFi is the commercial term utilized to refer to the 802.11 industry standard.
	Utilizing the latest version of an industry standard, would have been obvious to a person having ordinary skill in the art. 
	The base reference specifies WiFi, however, the version of WiFi is not specified. It is obvious that, the most up to date WiFi chip would have been utilized, in manufacturing the device. The information about the WiFi chip, provided by the secondary reference, is prior art, with respect to the invention, hence it is expected that, Chow’s circuit would have had this WiFi chip. 
	This obviousness rationale, also falls under, simple substitution of one element for another to obtain predictable results; a particular WiFi chip is substituted for another WiFi component, to obtain the predictable result of continuing the WiFi communication.   

D. No Motivation to combine Marin with Chow and McPartlin (see pages 12-13)
Summary of the appellant’s remarks:
Disagrees: Marin’s paragraph [0042] and Figs. 9-10 teaching a metal chassis and heat sink, it would have been obvious to combine Marin with Chow in view of McPartlin, thus providing a radome and a bridge unit, with the motivation of overcoming technical problems described in Marin’s paragraph [0004].
Marin’s paragraph [0004] describes problems associated with conventional base stations having a base unit and a remote unit that are physically partitioned from each other, and that, using a long wave-guide for connecting an antenna to other parts of the remote unit would result in excessive signal loss, in addition to expense and difficulty in routing the wave-guide to the top of a building.
The problems arising from a long wave-guide in remote units are not relevant to Chow’s wireless communications between an outdoor ONU and its indoor subscriber hardware, and 
the problems identified by Marin cannot be overcome by combining Chow with specific
features in Marin with Chow, incorporating a metal chassis and heat sink into Chow’s system.
The chassis and heat sink do not address the problems related to long wave-guides, one skilled in the art would not have found it obvious to modify Chow and McPartlin by incorporating a chassis and heat sink from Marin, in order to overcome problems described in
Marin’s paragraph [0004].
The claimed limitations are not disclosed.
Chow does not teach chassis and its positional relationship to other components, and the cited portions of Marin do not teach the features relating to positional relationships among electronic components or PCBs, chassis and heat sink.
Disagrees: Chow’s design would have included metal chassis and heat sink, or their equivalents, because Chow’s electronics would need to be housed, and the heat generated from high frequency antennas would need to be dissipated.
Chow’s design does not exist. A metal chassis and heat sink are not included in a device that is disclosed by Chow, there is also no teaching as to how other components, e.g., antenna printed circuit board and EHF printed circuit board, are to be positioned or attached relative to the chassis and heat sink. Chow’s Fig. 3 does not teach about the positioning of PCBs relative to the chassis and heat sink.
Response to: D. No Motivation to combine Marin with Chow and McPartlin
	A base station would be equivalent to the outdoor ONU. 
	Chow, in figure 1, shows an ONU element 18(n), attached to an antenna 20(n); hence the same issue as the length of the wave-guide would arise; the shorter the wave-guide, the better the design would be. The shortest wave-guide, would be a direct attachment to the circuit board.   
	Furthermore, the design by Chow would have needed a housing, chassis, and also a way to dissipate the heat generated by the electronics. Marin provides one solution. Therefore, it is obvious to try an existing technical solution. 
	Therefore, there are multiple solutions, regarding suitable chassis, heat sink for heat dissipation and shortening the length of wave-guides, that would form the basis for the motivation to combine the references. 
	 In addition, Chow’s design discloses utilization of computers, which would have included metal chassis and heat sinks, as in known by a person skilled, in the art of computers. Computers are housed in a metal frame, which is the chassis; and furthermore, the heat generated by the internal electronic circuits is removed.  
	Chow, in figure 1, shows an ONU element 18(n), attached to an antenna 20(n); therefore, the printed circuit board would be attached to the interior of the ONU, and the antenna attached to the outside of the ONU, the same as the invention. 
	As far as to where to place the heat sink, the ONU has only a finite number of surfaces, hence, it is obvious to try these finite number of solutions. 
	Furthermore, Marin teaches  ([0042] FIGS. 9 and 10, the remote unit 26 includes a radome, polarizer 82, an antenna 84 and an electronic housing 86. These components are integrated into a single assembly, with a wave-guide 88, shown in FIG. 10, which is a side view the remote unit with cover of the housing 86 removed, connecting the antenna 84 with the components within the electronic housing 86. This arrangement reduces the length of the wave-guide 88, so that the signal loss associated with the wave-guide is minimized) (FIG. 9 shows a metal heat sink, and FIGS 10 shows a printed circuit board). This is what the disclosed invention, shows, in the engineering drawing. 

D. Combination of Marin, Chow and McPartlin (see pages 13-15)
Summary of the appellant’s remarks:
Marin, Chow and McPartlin do not teach the chassis and heat sink.
Marin’s Figs. 9-10 do not show the positional relationships of the chassis, EHF PCB, antenna PCB and heat sink.
Marin’s Fig. 9 teaches a remote unit showing a radome/polarizer 82, electronic housing 86, antenna 84 and a wave-guide 88, and Fig. 10 is a side view showing the wave-guide 88 connecting antenna 86 with components inside the electronic housing 86, Figs. 9-10; para. [0019]-[0020] and [0042]. The fin-like structure in Fig. 9 is interpreted as a heat sink, with the electronic housing interpreted as the chassis. 
Marin’s Fig. 10 shows the wave-guide 88 connecting the antenna 84 to components inside the housing 86. The antenna is not implemented in a PCB, the antenna PCB is not secured to one side of a chassis and an EHF PCB attached to the other side of a chassis.
Marin, Chow and McPartlin do not teach: “a metal chassis in which the antenna
printed circuit board is secured to one side of the metal chassis and the extremely high
frequency printed circuit board is attached to the other side of the metal chassis, and a
metal heat sink, wherein the extremely high frequency printed circuit board is located
between the metal chassis and the metal heat sink.
Claim 1 is not obvious over the combination of Chow, McPartlin and Marin.
Since claims 4-5, 18-25 and 28-32 depend, directly or indirectly from claim 1,
these claims are also patentable over the combined teachings of Chow, McPartlin and
Marin, for at least the same reasons discussed above for claim 1.
Disagrees: chassis, EHF PCB, antenna PCB and heat sink are disclosed by Marin,
and, all features fall within an obviousness envelope of what is disclosed by the references and since there are finite number of ways to arrange the electronic components in an electronic device, it is obvious to try them all.
This try-all approach is not supported by a logical basis, to achieve a technical benefit in that configuration.
The side view in Marin’s Fig. 10 shows an antenna attached to components inside the housing/chassis via a waveguide. Marin teaches that this configuration allows a shorter waveguide to be used, thus minimizing signal loss, para. [0042].
This arrangement in Marin is different from that in claim 1, which provides that antenna PCB be secured to one side of a metal chassis and the EHF PCB be attached to the other side of the metal chassis, with the EHF PCB located between the chassis and a heat sink.
With Marin’s housing acting as the chassis, to position the antenna and EHF component on different sides of the chassis would mean that the EHF component would have to be located outside the housing, and between the housing and heat sink. This contradicts Marin’s arrangement to have both the antenna and other electronic components inside the housing of a remote unit.
Even with a try-all approach, there is no arrangement of electronic components in Marin that would match the features of claim 1, and satisfy the purpose of Marin’s design.
The teachings in Chow and Marin do not render claim 1 obvious, because the cited teachings do not produce the specific arrangements of the antenna, EHF PCBs relative to the chassis and heat sink, as recited in claim 1.
Response to: D. Combination of Marin, Chow and McPartlin
Marin discloses:

    PNG
    media_image4.png
    761
    461
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    611
    503
    media_image5.png
    Greyscale

The invention discloses:

    PNG
    media_image6.png
    606
    646
    media_image6.png
    Greyscale

As seen above, the two designs are obvious variants of one another.
The structure shown as Heat Sink 816, is shown in Figure 9, at the top.
The Aluminum 811 and 814 enclosure is the same as the electronic housing 86, in Figure 9.
The Antenna 810 attached to the outside of the Aluminum 811 and 814 enclosure maps to the antenna 84, in Figure 9. 
Waveguide 808 maps to wave-guide 88, connecting the antenna 84 with the components within the electronic housing 86, shown in Figure 10. 
Cover 806 maps to radome/polarizer 82, shown in Figures 9 and 10.
The screws shown in the invention, would match the thread, shown in the upper right hand corner of Figure 10.
The EHF PCB 812 maps to the electronic shown in Figure 10. 

As seen above, the disclosed invention and any claims (compliant with 112) drawn on the disclosed invention, would be rendered obvious, by the prior art.  

	Furthermore, in Chow, the Antenna 810 attached to the outside of the Aluminum 811 and 814 enclosure maps to the patch array antenna, in Chow, (as defined by the appellant, in their explanation of claim feature support).
	In addition, in Chow, the EHF PCB 812 maps to the printed circuit board that upconverts and generates, e.g., the 60 GHz signals (as explained by the invention’s disclosure).

	As seen above, the claimed features, map to multiple, prior art, references. 	

	Finally, It appears that, the appellant is stating that, claims 4-5, 18-25 and 28-32 stand or fall with claim 1. Therefore, the response with respect to claim 1, is applicable to these claims, as well.

E. Claim 23 is patentable under 35 U.S.C. 103 over Chow in view of McPartlin,
Marin and Martin (see pages 15-17)
Summary of the appellant’s remarks:
Claim 23 was rejected under 35 USC 103 as being unpatentable over Chow in
view of McPartlin and Marin as applied to claim 1 above, and further in view of Martin.
Claim 23 depends from claim 1, and further recites, wherein four MIMO outputs
of the 802.11 radio chipset are combined into two intermediate frequency signals and upconverted to the high frequency signals which are transmitted with a horizontal polarization and a vertical polarization.
The combination of Chow, McPartlin and Marin do not teach the above features of claim 23. 
Disagrees: Martin’s col. 1, lines 10-32 teaching these features. It would have been obvious to combine Martin with the other references, with motivation being to further enhance the antenna technology of Chow.
The teaching of Martin does not remedy the deficiencies in the combined teaching of Chow, McPartlin and Marin, regarding the base claim.
Claim 23 is distinguishable for the reason, below.
Martin’s cited portion, col. 1, lines 10-32, describes various antenna techniques for isolating and differentiating multiple data streams in a wireless link. These techniques include spatial diversity with multiple antennas physically separated from one another, pattern diversity with multiple directive antennas co-located with different radiation patterns, and polarity diversity that combines pairs of cross-polarized antennas, horizontal and vertical polarizations, to avoid signal fade. None of these techniques suggests using any intermediate frequencies and upconverting to high frequency signals for transmission with horizontal and vertical polarizations, as provided in claim 23.
The combination of Chow, McPartlin, Marin and Martin does not result in the features of claim 23. 
The appellant has analyzed the references, applied to the parent claim.
Chow does not teach the specific features in claim 23, and Martin’s col. 1, lines 10-32 does not teach the specifics relating to intermediate frequencies implemented with the 802.11 chipset, the combined teachings of Chow, McPartlin, Marin and Martin, does not result in the features of claim 23.
Response to: E. Claim 23 is patentable under 35 U.S.C. 103 over Chow in view of McPartlin,
Marin and Martin
	The appellant lists the claim language and what one of the references teaches, and then makes a conclusory statement that, the feature is not disclosed.

	A comprehensive analysis of the applied references, follows:

Chow discloses upconverted to the high frequency signals (e.g. FIG. 5: 58A, 60A) ([0037] wireless transceiver 36 is a mm-wave wireless transceiver), 
	
The WiFi chipsets, at the receivers, of the invention, are disclosed by Chow:
[0037] FIG. 3 illustrates an exemplary ONU 18 (also sometimes referred to herein as a street node 18), wireless link 32, and the subscriber hardware 34, collectively subscriber module 35. The subscriber hardware 34 may include the subscriber antenna 22, a wireless transceiver 36, and an in-home network router 38. The wireless transceiver 36 is a mm-wave wireless transceiver. Once signals reach the in-home network router 38, the signals may be retransmitted wirelessly such as through a WIFI, BLUETOOTH or other system.

The WiFi chipsets, at the transmitters, of the invention, are also disclosed, in a different embodiment, of Chow:
[0051] In an exemplary embodiment, the ONU 18 may further include a WiFi component that may be used as a backup communication link in the event that weather or other transient event interferes with the wireless link 32. Circuitry may be provided that detects the status and condition of the wireless link 32 and activates the WIFI component accordingly.
	Since Chow already discloses utilization of WiFi chipsets, at the transmitters, in a different embodiment; it would have been obvious to try this solution, to arrive at the claimed invention. 

Figure 5 of Chow, shows:

    PNG
    media_image7.png
    348
    656
    media_image7.png
    Greyscale

Which is equivalent to Figure 29 of the invention:

    PNG
    media_image8.png
    414
    953
    media_image8.png
    Greyscale

	Each one of the Figure 29: on the right side, elements 2318a Tx Antenna Array, individual elements, of the invention, is equivalent to the antennas 20(1), 20 (2), … , 20 (n), of Chow, with each including a “High Frequency Transmission” shown in Figure 5: element 58A, of Chow. 

Regarding upconverted to the 10 GHz to 300 GHz band:
As shown in Figure 5:58A, of Chow; upconversion to the 60 GHz band is disclosed, which falls within the 10 GHz to 300 GHz band, and therefore, meets this feature. Additional frequency bands are also disclosed by Chow. 

McPartlin is utilized as evidence that, the individual components, in the claimed invention, are known in the art, specifically, four MIMO outputs of the 802.11 radio chipset are combined into two intermediate frequency signals, are disclosed:
McPartlin teaches e.g. ([0037] emerging IEEE 802.11ac standard is a wireless computer networking standard which provides high throughput WLAN's below 6 GHz, what is commonly referred to as the 5 GHz band. This specification enables multi-station WLAN throughput of at least 1 Gigabit per second and a maximum single link throughput of at least 500 megabits per second, 500 Mbit/s. 802.11 ac chipsets are applicable in WiFi routers and consumer electronics, as well as in low-power 802.11ac technology for smartphone application processors. 802.11ac technology provides one or more of the following technological advances, over previous standards: Wider channel bandwidths, e.g., 80 MHz and 160 MHz channel bandwidths vs. 40 MHz maximum in 802.11n; more MIMO spatial streams, e.g., support for up to 8 spatial streams vs. 4 in 802.11n; multi-user MIMO, and high-density modulation, up to 256 QAM. Such advances allow for simultaneous streaming of HD video to multiple clients throughout the home, rapid synchronization and backup of large data files, wireless display, large campus/auditorium deployments, and manufacturing floor automation, based on single-link and multi-station enhancements. [0058] signal provided from the LNA 206 to a mixer 208, and further to an analog to digital converter ADC 210. The mixer 208 is a nonlinear electrical circuit that converts the received RF signal to an intermediate frequency for processing by a baseband module. The mixer 208 may be configured to create new frequencies from two signals applied to it, such as the received RF signal, and a signal from a phase-locked loop PLL module 226, such as a signal generated by a local oscillator that operates in connection with the PLL 226. The ADC 210 may be desirable for converting the received RF signal to a digital signal for baseband processing. [0059] When the switch 202 is placed in a transmit mode of operation, a path is enabled between the antenna and a transceiver portion of the RF module 220. A signal is provided to the RF module via the digital control interface 228, such as, from a baseband processor or other module. Signal is provided to a digital to analog converter DAC 218, which serves to convert the received signal to an analog signal for transmission by the RF module. The converted analog signal may be passed to a mixer module 216 and further to a power amplifier module 214, which amplifies the signal to be transmitted. The power amplifier PA module 214 is described in FIGS. 3A and 3B. The signal is transmitted by the RF module 220 using the antenna 295. [0063] power amplifier module).
As seen above, 802.11 radio chipset in the form of 802.11 ac chipsets applicable in WiFi, the WiFi chipsets, at the transmitters, support for 8 spatial streams (which maps to twice the four MIMO outputs of the 802.11 radio chipset of the claims), intermediate frequency signals which maps to converts the received RF signal to an intermediate frequency, mixers, local oscillators and power amplifiers, of the disclosed and claimed invention, are all disclosed.

The remaining feature, two signals, transmitted with a horizontal polarization and a vertical polarization, is disclosed by Martin, col. 1, lines 10-32: Martin (1:10-32 performance of a radio or performance of a wireless link using a multi-stream Institute of Electrical and Electronics Engineers IEEE 802.11a/b/g/n/ac MIMO protocol can be dependent on the ability of the radio to isolate and differentiate between multiple data streams. As such, one or more antenna techniques can be implemented to enhance the antenna diversity, i.e., to isolate and differentiate multiple data streams. Such antenna techniques can include, for example, spatial diversity, pattern diversity, polarity diversity. Spatial diversity employs multiple antennas, generally with the same characteristic, that are physically separated from one another by a distance on the order of the signal wavelength to multiple miles. Pattern diversity employs multiple directive antennas that are co-located, e.g., within a relatively short distance of about the signal wavelength or less, with different radiation patterns to provide a higher gain versus a single omnidirectional antenna. Polarity diversity typically combines pairs of cross-polarized antennas, i.e., antennas with orthogonal polarizations, such as horizontal and vertical, +slant 45.degree. and -slant 45.degree).
As seen above, Martin discloses 802.11 ac MIMO protocol, with multiple data streams, utilizing antennas with polarizations, horizontal and vertical. 

What the appellant is claiming, originates from the, prior art, industry standard of, Institute of Electrical and Electronics Engineers IEEE 802.11 a, b, g, n, ac, MIMO protocol, which is the technical term utilized, for the commercial label of, WiFi. 

In addition, in the conclusion section, of the previous office actions, various references that, provide the level of ordinary skill in the art, prior to the effective filing date of the invention (AIA ), had been indicated:
Anderson (US 20060217098 A1)
[0011] In the receive portion of a portable transceiver, or a one-way "receive-only" communication device, a local oscillator is used to develop an LO signal that is used to downconvert the received signal to a baseband signal, from which the information contained in the signal may be extracted. This may be a one-step process, as in the case of a so-called "direct conversion receiver," or may be a multiple step process involving converting the received signal to an "intermediate frequency (IF)" prior to downconverting the received signal to baseband. The multiple step process may include one or more intermediate downconverted frequencies, or a high-speed analog-to-digital converter (ADC).
As seen above, one or more intermediate converted frequencies, is disclosed, and known by a skilled artisan. This resolves the level of ordinary skill in the art, prior to the effective filing date of the invention (AIA ).

F. Claims 25 and 32 are patentable under 35 U.S.C. 103 over Chow in view of McPartlin, Marin and Aljadeff (see pages 17-18)
Summary of the appellant’s remarks:
The cited teaching of Aljadeff does not remedy the deficiencies in the combined teaching of Chow, McPartlin and Marin as discussed above for claim 1; claim 1 is patentable over the combination of Chow, McPartlin, Marin and Aljadeff.
Claims 25 and 32 are patentable over the combined references because of their dependencies on claim 1.
Response: 
	It appears that, the appellant is stating that, claims 25 and 32 stand or fall with claim 1. Therefore, the response with respect to claim 1, is applicable here, as well. 

G. Claims 30-31 are patentable under 35 U.S.C. 103 over Chow in view of McPartlin, Marin and Parsa (see pages 18-19)
Summary of the appellant’s remarks:
The cited teaching of Parsa does not remedy the deficiencies in the combined teaching of Chow, McPartlin and Marin, as discussed above for claim 1; claim 1 is patentable over the combination of Chow, McPartlin, Marin and Parsa.
Claims 30-31 are patentable over the combined references because of their dependencies on claim 1.
Response: 
	It appears that, the appellant is stating that, claims 30-31 stand or fall with claim 1. Therefore, the response with respect to claim 1, is applicable here, as well. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOOMAN HOUSHMAND/Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
 /ALPUS HSU/ Primary Examiner, Art Unit 2465  

                                                                                                                                                                                                     /MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.